            Case 1:21-cv-00451-ELH Document 2 Filed 03/19/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 JULIUS ELMO MONTGOMERY,

     Plaintiff,

     v.                                                   Civil Action No.: ELH-21-451

 MICHAEL CAPASSO,

     Defendant.


                                        MEMORANDUM

          Julius Elmo Montgomery, plaintiff, filed suit on February 22, 2021. He did not pay the

$402 filing fee, nor did he file a Motion for Leave to Proceed in Forma Pauperis. Before the case

may proceed, plaintiff will be required to correct the oversight. Additionally, for the reasons stated

below, plaintiff will be granted leave to amend his Complaint.

          The Court has reviewed the Complaint (ECF 1) and the attachments to the Complaint. See

ECF 1-1 to ECF 1-8. In sum, plaintiff seeks to bring a § 1983 claim, alleging that he was assaulted

and falsely imprisoned at Harford County Detention Center in Bel Air, Maryland (the “Detention

Center”).

          Plaintiff states that on July 25, 2020, he was assaulted by “Liqouri Stith,

‘Deputy’/‘Sheriff’…” in the T-Dorm, asserting that he was “clawed accross [sic] the face, gouged

in both of [his] eyes.” ECF 1-2 at 1-2; ECF 1-7 at 3-4. Additionally, plaintiff states that Deputy

Mullins sprayed him with a chemical substance, causing his skin to burn. ECF 1-7 at 4. Further,

he asserts that Warden Michael Capasso illegally detained him at the Detention Center. Id. at 2.

          Many of plaintiff’s allegations are contained in the attachments to the Complaint. The

Complaint itself contains minimal facts and indecipherable language, and consists primarily of
           Case 1:21-cv-00451-ELH Document 2 Filed 03/19/21 Page 2 of 4



disjointed citations to the Administrative Procedure Act, the United States Constitution, the Bill

of Rights, anti-peonage statutes, and the American Convention on Human Rights. See ECF 1.

Plaintiff’s attachments include a UCC Financing Statement and documents seeking answers from

Warden Capasso and Deputy Stith in response to “proofs of claim.” See ECF 1-3, 1-6, 1-8.

Plaintiff seeks $24 million in damages. ECF 1 at 5.

       Although a complaint need not contain detailed allegations, the facts alleged must be

enough to raise a right to relief above the speculative level and require “more than labels and

conclusions,” as “‘courts are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must

contain “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. Once a

claim has been stated adequately, it may be supported by showing any set of facts consistent with

the allegations in the complaint. Id. at 561.

       Further, under Fed. R. Civ. P. 8(a), a pleading which sets forth a claim for relief, shall

contain:

       (1) a short and plain statement of the grounds for the court's jurisdiction, unless the
       court already has jurisdiction and the claim needs no new jurisdictional support;

       (2) a short and plain statement of the claim showing that the pleader is entitled to
       relief; and

       (3) a demand for the relief sought.

Moreover, each "allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

       The Court has thoroughly examined the Complaint and exhibits and finds they do not

comply with federal pleading requirements and fail to state a cause of action. The Court recognizes

that plaintiff proceeds pro se. However, instead of a concise statement of facts as to the underlying

cause of action, the Complaint and its exhibits are replete with statements and conclusions that are

                                                 2
           Case 1:21-cv-00451-ELH Document 2 Filed 03/19/21 Page 3 of 4



difficult to discern.      To illustrate, plaintiff describes himself as a “Secured Party-

Creditor/trustee/Bailee” and he asserts that defendant may not “conspire to engage in a scheme of

unjust enrichment or a Declaration of War . . . .” ECF 1 at 4. It is well settled that complaint

allegations must “give the defendant fair notice of what the plaintiff's claim is and the grounds

upon which it rests.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002) (internal quotation

marks omitted).

       Plaintiff shall be afforded the opportunity to amend the Complaint to provide brief, concise,

and clear factual allegations in compliance with Fed. R. Civ. P. 8(a). Plaintiff should identify the

specific individuals he seeks to name as the defendants in this action, and describe to the best of

his ability the alleged wrongdoing for which each defendant is responsible. Additionally, plaintiff

must provide the dates of the alleged incidents, any details supporting his claim, what harm, if any,

he suffered as a result, and the relief he seeks from the court.

       Plaintiff is advised that an amended complaint will replace the original complaint in this

matter. The general rule is that “an amended pleading ordinarily supersedes the original and

renders it of no legal effect.” Young v. City of Mt. Ranier, 238 F.3d 567, 572 (4th Cir. 2001)

(quoting Crysen/Montenay Energy Co. v. Shell Oil Co., 226 F.3d 160, 162 (2d Cir. 2000)) (noting

exception for purposes of appellate review of claims dismissed in original complaint that were not

included in amended complaint). Therefore, plaintiff’s amended complaint must include all the

allegations against each of the named defendants regarding the claims he seeks to raise in the

amended complaint, so that the amended complaint may stand alone as the sole complaint in this

action, which the defendants must answer.




                                                  3
         Case 1:21-cv-00451-ELH Document 2 Filed 03/19/21 Page 4 of 4



      An Order follows.

Date: March 19, 2021                                  /s/
                                               Ellen L. Hollander
                                               United States District Judge




                                      4
